ORDER
PER CURIAM.
Reginald Smith, the defendant, appeals the judgment entered upon his conviction for one count of trafficking in the second degree, in violation of section 195.223 RSMo. (2000). He claims the trial court erred in its denial of his motion to suppress and its admission of the challenged evidence. Upon review of the record, we find that the trial court was not clearly erroneous in denying the defendant’s motion. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).